Case: 19-10387   Date Filed: 12/04/2019   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10387
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:18-cr-00138-TFM-B-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


                                  versus


DANTE ANTWAN HILL,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (December 4, 2019)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 19-10387     Date Filed: 12/04/2019   Page: 2 of 6


      Dante Hill appeals his conviction for possession of firearms by a convicted

felon in violation of 18 U.S.C. § 922(g)(1). He argues that the evidence admitted

at trial was insufficient to support the jury’s verdict.

      We review a challenge to the sufficiency of the evidence de novo. United

States v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004). “We will not overturn a

conviction on the grounds of insufficient evidence ‘unless no rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (quoting United States v. Christo, 129 F.3d 578, 579 (11th Cir. 1997)). In

making that determination, we view “the evidence in the light most favorable to

the government, with all reasonable inferences and credibility choices made in the

government’s favor.” Id. (citation omitted).

      To support a conviction for possession of a firearm by a convicted felon, the

government must prove that (1) the defendant “was a convicted felon, (2) he

knowingly possessed a firearm, and (3) the firearm was in or affected interstate

commerce.” United States v. Howard, 742 F.3d 1334, 1341 (11th Cir. 2014). Hill

does not contest the government’s proof that he had been convicted of three felony

drug offenses before his arrest in this case, or that possession of the firearms

affected interstate commerce. But he argues that the evidence was insufficient for

the jury to find beyond a reasonable doubt that he possessed the firearms, which

were recovered during a search of his house.


                                            2
              Case: 19-10387     Date Filed: 12/04/2019    Page: 3 of 6


      For purposes of 18 U.S.C. § 922(g)(1), a defendant’s possession of a firearm

can be actual or constructive. Wright, 392 F.3d at 1273. Proof of constructive

possession requires evidence that the defendant “(1) was aware or knew of the

firearm’s presence and (2) had the ability and intent to later exercise dominion and

control over that firearm.” United States v. Perez, 661 F.3d 568, 576 (11th Cir.

2011) (per curiam). The defendant need not have the firearm on or near his person

in order to constructively possess it. Wright, 392 F.3d at 1273. Here, the

government’s evidence was sufficient to permit a reasonable jury to find that Hill

constructively possessed the firearms found at his home.

      At trial, the government called Detective Kevin Naman of the Mobile Police

Department, who testified about his investigation into allegations that Hill was

trafficking in marijuana and his participation in the search of Hill’s home. Naman

testified that he arranged two controlled purchases of marijuana from Hill, and then

obtained a warrant to search the house where Hill lived. When police arrived to

execute the search warrant, Hill was upstairs in the master bedroom. Hill’s wife

and several children were downstairs.

      Naman smelled marijuana in the bedroom where he found Hill, and he saw a

device used for smoking marijuana on the dresser and a hand-rolled cigar

containing marijuana on the bed rail. Naman confronted Hill about the drugs and

told him that he had spent money buying marijuana from Hill through the


                                         3
              Case: 19-10387     Date Filed: 12/04/2019   Page: 4 of 6


investigation. Hill responded by pointing to several drawers in his dresser and

saying, “The money’s here, here, and here.” Naman found about $30,000 in cash

in the house, and another $8,000 in a car parked in front of the house. He also

found documents in the house showing that Hill received mail there, and a wallet

in the car containing Hill’s driver’s license. After the search, Hill told Naman that

he knew that the officers could not have found any more marijuana in the house

because he was “waiting for [his] reup,” which Naman understood to mean that

Hill was out of marijuana and was waiting to get more from his supplier.

      Naman and another officer found the firearms at issue—two loaded

handguns—wrapped in plastic and hidden inside a grill on a second-floor deck

attached to the back of the house. The deck could be accessed through the kitchen,

which was also on the second floor, but did not have access from the ground.

Naman ran the serial numbers for the guns and found that one of them had been

stolen. Later, when Hill asked Naman about the charges against him, Naman told

him that he was being charged with, among other things, “receiving stolen on the

gun.” In response, Hill asked, “Which gun was stolen?”

      Based on this evidence, a reasonable jury could have found beyond a

reasonable doubt that Hill had constructive possession of the firearms. First, the

fact that Hill asked which gun was stolen supported an inference that Hill knew

about the guns, because he knew that there were more than one. Hill suggested


                                          4
              Case: 19-10387     Date Filed: 12/04/2019   Page: 5 of 6


that he may have overheard the officers talking about the guns while he waited in

the next room, but although Naman conceded that he could not “testify to what

somebody else hears,” he testified that Hill was not close by and he did not think

that he had overheard the officers. A “jury is free to choose between or among the

reasonable conclusions to be drawn from the evidence presented at trial.” United

States v. Friske, 640 F.3d 1288, 1291 (11th Cir. 2011) (citation omitted). The jury

here could reasonably have concluded that Hill knew that the officers had found

more than one gun because he had prior knowledge that the guns were there, and

not because he overheard the officers talking.

      Second, the evidence also supported a reasonable inference that Hill “had the

ability and intent to later exercise dominion and control over” the firearms. Perez,
661 F.3d at 576. Evidence of Hill’s “ownership, dominion, or control over the

premises” where the firearms were located is circumstantial evidence that he also

had the ability to exercise dominion and control over the firearms themselves. See

United States v. Cochran, 683 F.3d 1314, 1320 (11th Cir. 2012) (citation omitted).

And evidence that Hill was involved in drug trafficking and kept large amounts of

cash in the house, combined with Naman’s testimony that drug dealers very often

used firearms to protect themselves from being robbed, supported an inference that

Hill had the “intent to later exercise dominion and control over” the guns in

connection with his drug trafficking business. Perez, 661 F.3d at 576.


                                         5
              Case: 19-10387     Date Filed: 12/04/2019     Page: 6 of 6


      Hill cites United States v. Gunn, 369 F.3d 1229, 1236 (11th Cir. 2004) (per

curiam), in which we held that “knowledge alone is insufficient to prove

constructive possession,” and United States v. Mergerson, 4 F.3d 337, 349 (5th

Cir. 1993), in which the Fifth Circuit held that “mere control or dominion over the

place in which contraband or an illegal item is found by itself is not enough to

establish constructive possession when there is joint occupancy of a place.”

(emphasis in the original). But as detailed above, the evidence here supported a

jury finding that Hill had knowledge of the firearms and control over the premises,

and additional evidence supported an inference that Hill intended to use the guns

for protection in connection with his drug trafficking activities.

      In short, the evidence was sufficient to permit a rational trier of fact to find

beyond a reasonable doubt that Hill was guilty of possessing a firearm as a

convicted felon. We therefore affirm.

      AFFIRMED.




                                           6